Citation Nr: 1410191	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army.  The current record indicates her service was from November 1978 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

There is no electronic Virtual VA claims file currently associated with the Veteran's claim.  Additionally, while she has an electronic Veterans Benefits Management System) claims file, such file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the appeal must be remanded to obtain a copy of the July 10, 2010 administrative decision on appeal and additional service personnel records.

Specifically, the educational file before the Board contains the December 2010 statement of the case, but does not contain the administrative decision that originally denied the claim.  Documents of file indicate that this administrative decision was issued on July 10, 2010.  Upon remand, this administrative decision should be obtained.

Further, in her July 2010 application for VA Education Benefits, the Veteran applied for educational benefits under Chapter 30, Montgomery GI Bill.  The record does not currently contain evidence that the Veteran had service during a period of time that would qualify for this benefit or that she qualifies for the benefit on another basis.  See 38 U.S.C.A. § 3001 (West 2002).  In this regard, the agency of original jurisdiction (AOJ) also considered the Veteran's entitlement to educational assistance under Chapter 32, Post-Vietnam Era Veterans' Educational Assistance, but found that the Veteran had not made the requisite monetary contributions during her service.  See 38 U.S.C.A. §§ 3201, 3222.  Thus, the circumstances and details of the Veteran's service are determinative in this appeal.

Although the educational file contains some documents from the Veteran's service personnel records, these records are not complete and do not include her DD Form 214.  Prior to adjudication this appeal on the merits, to ensure that the decision is based on a complete and accurate factual picture of the Veteran's service, all of her service personnel records should be associated with the educational file.

Accordingly, the case is REMANDED for the following action:

1)  Associate a copy of the July 10, 2010 administrative decision denying educational assistance benefits with the educational file.

2)  Associate a copy of the Veteran's complete service personnel records, to include a copy of the DD 214(s), with the educational file.

3)  Thereafter, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


